PER CURIAM.
Defendant appeals from the denial of his motion for postconviction relief. Based upon the trial court’s thorough and well-reasoned order, we affirm. See Jacobs v. State, 800 So.2d 322, 323 (Fla. 3d DCA 2001) (holding that “[Djefense counsel is not ineffective for failing to call witnesses who allegedly would have provided exculpating testimony, where there was ample evidence contradicting the testimony the witness would have given. Absent extraordinary circumstances, failure of counsel to call a witness is not a ground for collateral attack.”) (citations omitted).
AFFIRMED.
JORGENSON and LEVY, JJ., concur.